Citation Nr: 0319234	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  96-36 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, variously diagnosed.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a chronic sore 
throat.

4.  Entitlement to service connection for tinea corpus, 
claimed as a body rash.

5.  Entitlement to service connection for plantar wart of the 
right foot.

6.  Entitlement to service connection for a kidney disorder.

7.  Entitlement to service connection for left ear hearing 
loss.

8.  Entitlement to an increased (compensable) rating for 
hearing loss involving the right ear.



WITNESSES AT HEARING ON APPEAL

Appellant and his wife.

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active military duty from July 1954 to 
June 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Montgomery, Alabama.

In April 2000, the Board denied the issues in appellate 
status.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2000, the Court issued an Order granting an 
Unopposed Motion For Remand And To Stay Further Proceedings 
filed by the VA Secretary to vacate the April 2000 decision 
and to remand it to the Board for readjudication and 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  In 
December 2001 the Board remanded the case to the RO for 
action consistent with the Court's Order.

The findings of a March 2003 VA audiology examination report 
raises a claim of entitlement to service connection for 
tinnitus.  This issue is referred to the RO for appropriate 
action.

The issue of entitlement to an increased rating for hearing 
loss involving the right ear will be discussed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  A pulmonary disorder, variously diagnosed, is not of 
service origin.

2.  Hypertension is not of service origin.

3.  A chronic sore throat is not of service origin.

4.  Tinea corpus, claimed as a body rash, is not of service 
origin.

5.  A plantar wart of the right foot is not of service 
origin.

6.  A kidney disorder is not of service origin.

7.  The left ear hearing loss is not of service origin.


CONCLUSIONS OF LAW

1.  Pulmonary disorder, variously diagnosed, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303 (2002).

2.  Hypertension was not incurred in or aggravated by active 
service nor may hypertension be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

3.  Chronic sore throat was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2002).

4.  Tinea corpus, claimed as a body rash, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2002).

5.  A plantar wart of the right foot was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2002).

6.  A kidney disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).

7.  Left ear hearing loss was not incurred or aggravated 
during active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist. The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  Also, in a May 2002 notice letter, and in the April 
2003 supplemental statement of the case, the RO notified the 
appellant of VCAA provisions and what records the VA would 
obtain.  Quartuccio v. Princippi, 16 Vet. App. 183 (2002). 
The record shows that the RO has sought and/or obtained all 
pertinent evidence needed to adjudicate the present issue, to 
include affording the veteran indicated specialized 
examinations.  The Board finds that the VA has satisfied and 
met provisions of the VCAA.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection may also be granted on a presumptive basis 
for certain diseases, including calculi of the kidney, 
sensorineural hearing loss and cardiovascular-renal disease, 
including hypertension, if the disability becomes manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a) (2002).

Pulmonary Disorder

The service medical records show that the July 1954 
enlistment examination showed no pertinent abnormality.  In 
August 1954, the veteran was treated for an upper respiratory 
infection, at which time he was found to have no cough.  In 
February 1955, he was treated for cold symptoms, including a 
"running" nose, cough, and sore throat.  He reported that his 
symptoms had first appeared after a night march two days 
prior to the treatment session.  A physical examination 
showed that the veteran's frontal sinus did not 
transilluminate at all.  The June 1956 separation examination 
report shows that the clinical evaluation of the lungs was 
normal.  A chest x-ray was negative.

The service administrative records show that he was a medical 
aidman.

VA and private treatment records from 1980 to 2002 show that 
the veteran received treatment for various pulmonary 
disorders, including chronic lymphocytic leukemia resulting 
in chronic upper lobe lung scarring, lymphocytic interstitial 
pneumonitis, pneumonia, bronchitis, asthma, asthmatic 
bronchitis, bronchospasm, pulmonary fibrosis, upper and lower 
respiratory infections, respiratory failure, chronic lung 
mass, chronic obstructive pulmonary disease, and chronic 
upper lobe lung scarring.  He was hospitalized at a VA 
facility in August 1980 for lymphocytic interstitial 
pneumonitis.  The clinical history indicated that he had 
pneumonia in 1955 and in 1980.  Medical reports dated in 1999 
show that the veteran's current pulmonary disabilities 
included chronic obstructive pulmonary disease, chronic upper 
lobe lung scarring.

At a September 1997 hearing at the RO, the veteran testified 
that exposure to extreme cold weather, as well as the 
necessity of having to sleep in the snow, during his overseas 
duty in Germany caused him to develop pneumonia.  He stated 
that he was in the medical corps and he treated himself.  He 
testified that a buddy gave him several shots of penicillin.  
He stated that he was next treated in 1980 for a spot on his 
lungs.  The veteran stated that several physicians have 
written, on paper, that his current lung condition is 
possibly related to the pneumonia that he had in service.  
The veteran's spouse testified that she married the veteran 
in 1958.  She stated that he had minor physical problems 
until 1980 when he was hospitalized due pneumonia.  Since 
then he had been treated frequently for bouts of pneumonia.

The report of a March 2003 VA examination for respiratory 
diseases shows that the veteran's wife reported that the 
veteran had been diagnosed with asthma in 1980.  The veteran 
reported that he had a history of shortness of breath while 
in service with no history of treatments for bronchitis, 
asthma or pneumonia, but he had been treated for upper 
respiratory infections in service.  The report noted that 
there was no history of respiratory infections in service.  
The veteran reported that he had been seeing a pulmonologist 
since 1980.  He reported that he had bronchial asthma and had 
been using medications prescribed by the pulmonologist and 
using oxygen as needed since 1980.  The report indicated that 
there was a history of hospitalization for lung problems 
about 3 to 4 times per year since 1980.  The last 
hospitalization was in December 2002.  The veteran reported 
that he quit smoking in 1980.  He denied a history of 
childhood asthma and had no history of any known allergies.  
He described sinus problems, constant coughing productive of 
yellowish phlegm.  He described wheezing and shortness of 
breath on exertion.  The report noted that other medical 
problems included diabetes mellitus diagnosed in 1980, and 
chronic renal failure on dialysis since 1999.  He gave a 
history of fever with asthmatic attacks.

The impressions were chronic obstructive pulmonary disease; 
status post surgery at the right hilum; atelectasis and/or 
pneumonic consolidation involving the anterior segment of the 
right upper lobe; and calcified right hilar lymph node.  
Following a review of the records, the VA examiner opined 
that the veteran's pulmonary and upper respiratory disability 
to include sore throat were not related to service.  

Analysis

Lay statements and testimony are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The records show that the veteran had 
some medical training in that he was a medical aidman in the 
military.  This fact will be considered by the Board in 
rendering its decision.

In this regard, the available service medical records show 
that the veteran was treated on two occasions for respiratory 
complaints.  He has testified that he treated his respiratory 
problems himself and on occasion received shots of penicillin 
from a fellow serviceman.  However, at the time of the 
separation examination no abnormality of the lungs was 
demonstrated.  Additionally, a chest x-ray, showed no 
pertinent abnormality.  

The first postservice clinical evidence of a chronic 
pulmonary disorder was 1980, many years after service.  
Furthermore, the examiner in March 2003 opined that the 
veteran's pulmonary disability was not related to service.  
The medical evidence of record, other than the veteran's 
statements, does not contradict this opinion.  Based on a 
review of the medical evidence of record, the Board finds 
that the weight of the evidence is against the veteran's 
claim for service connection for a pulmonary disorder.  
Accordingly, the claim is denied

Hypertension

The service medical records are negative for complaints or 
findings diagnostic of hypertension.  The June 1956 
separation examination showed a blood pressure of 120/80.  At 
that time, the cardiovascular system was clinically evaluated 
as normal.  A chest x-ray was negative.  The first 
postservice clinical evidence of hypertension was shown in 
July 1980 when the veteran went to a private emergency room 
with complaints of left chest and flank pain.  He had a blood 
pressure reading of 190/100.  Subsequently, hypertension was 
diagnosed.  That diagnosis has been carried in subsequent 
private medical records through 2002, and noted as a past 
diagnosis in a March 2003 VA examination report. 

At the September 1997 personal hearing at the RO, the veteran 
testified that he first began to experience problems with 
hypertension in 1980.

Analysis

To summarize, the service medical records are negative for 
hypertension. Additionally, the first post service evidence 
of hypertension was in the 1980s, many years after service.  
Other than the veteran's statement, there is no medical 
evidence, which confirms that any current hypertension 
disorder is related to service.  Thus, it is the judgment of 
the Board that the weight of the evidence is against the 
appellant's claim.  Accordingly, service connection for 
hypertension is not warranted.

Chronic Sore Throat

The service medical records show that in February 1955, the 
veteran was treated for cold symptoms, including a "running" 
nose, cough, and sore throat.  He reported that his symptoms 
had first appeared after a night march two days prior to the 
treatment session.  A physical examination showed that the 
veteran's frontal sinus did not transilluminate at all.  The 
report of the June 1956 separation examination noted the 
presence of chronic hypertrophy tonsils.  The first 
postservice clinical evidence of a sore throat was in the 
1980s.  Subsequently the veteran complained on several 
occasions of a sore throat.

At the September 1997 personal hearing at the RO, the veteran 
testified that he was first treated for a chronic sore throat 
in the beginning of the 1980s.  Additionally, the veteran 
expressed his belief that his sore throat was related to the 
pneumonia and lung problems which started in service, and he 
asserted that this contention is supported by his medical 
records.  Following the March 2003 VA examination the 
examiner opined that the veteran's sore throat was unrelated 
to service.

Analysis

To summarize, the service medical records show that the 
veteran was seen during service on only one occasion for a 
sore throat.  At the time of the separation chronic 
hypertrophied tonsils were reported.  However, the first 
postservice evidence of a sore throat was many years after 
service.  The most recent VA examiner rendered an opinion 
that the veteran's pulmonary and upper respiratory disability 
to include sore throat was not related to service.  There is 
no medical evidence of record which contradicts the opinion 
other than the veteran's statements and testimony.

Based on a review of the medical evidence of record, the 
Board finds that the weight is against the veteran's claim 
for service connection for a chronic sore throat.  
Accordingly, the claim is denied

Tinea Corpus (Claimed As A Body Rash)

The service medical records, including the June 1956 
separation examination, are negative for complaints or 
findings of a skin disorder.  The postservice medical records 
show that in April 1982 he was treated at a private facility 
for a stomach rash which had been present for six days.  In 
September 1984, the veteran was treated at a private facility 
for a subungual abscess involving a fingernail.  During a 
private examination in November 1986 the veteran complained 
of constant itching.

The veteran was hospitalized in February 1992 for pulmonary 
disorder.  On discharge, the diagnoses included the tinea 
corpus.  Subsequent pertinent medical records reflect 
treatment for skin problems, variously diagnosed to include 
tinea and tinea of the feet and hand nails.

At the September 1997 personal hearing at the RO, the veteran 
testified that, with regard to his skin condition, he began 
to experience dermatological symptoms during service.  The 
veteran stated that he did not receive treatment for his skin 
condition during service and did not seek such treatment 
until the early 1960s.

To summarize, the service medical records reflect no evidence 
of a skin disorder. Additionally, the first post service 
clinical evidence of a skin disability was in the 1980s, many 
years after service.  There is no medical evidence which 
confirms that any current skin disorder to include tinea 
corpus, claimed as a body rash, is related to service.  Thus, 
it is the judgment of the Board that the weight of the 
evidence is against the appellant's claim.  Accordingly, 
service connection for tinea corpus, claimed as a body rash, 
is not warranted.

Plantar Wart of the Right Foot

The service medical records, including the June 1956 
separation examination, are negative for complaints of, 
treatment for, or findings of a plantar wart of the right 
foot.

The veteran was seen at a VA outpatient clinic in December 
1985 for right foot pain.  In January 1986 it was reported 
that the swelling of his right foot had improved.  In April 
1986, the veteran complained of a painful bunion on his right 
great toe.  Subsequently, he received treatment for a plantar 
wart versus a callus on his right foot, onychomycosis with 
intractable plantar keratoma.  He received diabetic foot 
care.

At the September 1997 personal hearing at the RO, the veteran 
testified that the plantar wart on his right foot did not 
appear until the 1960s. 

Private treatment records 2000 and 2001 show treatment for 
complaints of painful nails and calluses involving the feet.  
The assessment/impression in July 2002 during treatment 
included callus bilateral; controlled diabetes mellitus, type 
I with neurologic manifestations; peripheral vascular 
disease; and onychomychosis.

Anaylysis

To summarize, the service medical records are negative for a 
plantar wart. Additional the first postservice clinical 
evidence of a plantar wart was in the 1980s, many years after 
service.  There is no medical evidence which confirms that 
any current plantar wart disorder is related to service.  The 
Board has considered the veteran's statements.  However, it 
is the judgment of the Board that the weight of the evidence 
is against the appellant's claim.  Accordingly, service 
connection for plantar wart of the right foot is not 
warranted.

A Kidney Disorder

The service medical records reflect no complaint or findings 
diagnostic of a kidney disorder.  The veteran was treated in 
March 1955 for acute urethritis.  The June 1956 separation 
examination, including a urinalysis, showed no pertinent 
abnormality.  The postservice medical records show that he 
was seen in September 1984 at a private facility for 
complaints if frequent urination.  An intravenous pyelogram 
completed at a VA facility in June 1986 was suspicious for a 
three-centimeter left renal cyst but was otherwise normal.  A 
renal ultrasound conducted one week later showed two simple 
cysts on the right kidney and three simple cysts on the left 
kidney.  No hydronephrosis was found to be present.

Subsequent medical records reflect treatment, on an inpatient 
and outpatient basis, for prostate problems nephrotic 
syndrome, chronic renal failure, and, as more recently 
described, end-stage renal disease, and diabetes.

At the September 1997 personal hearing at the RO, the veteran 
testified that his kidney problems began in service.  He 
described experiencing frequent urination during his active 
duty.  The veteran reported receiving only aspirin from the 
dispensary during service.  According to the veteran's 
testimony, he first received post-service treatment for 
kidney problems in the early 1960s.

Private medical records include several statements in June 
1999 indicating that the veteran had end stage renal disease 
secondary to diabetic nephropathy.  Additionally he had 
obstructive uropathy from his prostatism.  These records show 
that at that time the veteran had acute renal failure.

Analysis

To summarize, the service medical records as well as the 
postservice medical evidence showed no evidence of a kidney 
disorder until many years after the veteran's separation from 
active duty.  There is no medical evidence which confirms 
that any current kidney disorder is related to service.  The 
Board has considered the veteran's statements.  However, it 
is the judgment of the Board that the weight of the evidence 
is against the appellant's claim.  Accordingly, service 
connection for a kidney disorder is not warranted.

Left Ear Hearing Loss

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

The service medical records are negative for complaints or 
finding indicative of hearing loss.  The June 1956 separation 
examination showed that hearing for the whispered and spoken 
voices was 15/15, bilaterally.  An audiogram was not 
conducted at that time.

At the September 1997 personal hearing, the veteran testified 
that, during field training in service, he was exposed to 
noise from "old big guns," that he was given earplugs to 
wear.  He did not receive treatment for hearing loss during 
active duty. According to the veteran's testimony, he first 
sought treatment for hearing impairment in 1980.  The 
postservice VA and private medical records covering the 
period from 1980 to 2002 show that the veteran was seen on 
several occasions for ear infections.

The report of a March 2003 VA audiology examination shows 
that the veteran reported a history of military noise 
exposure involving heavy artillery, occupational noise 
exposure as a school teacher, and no significant recreational 
noise.  The examiner reviewed the medical records of the 
claims file.  The examiner noted that both the induction and 
separation examinations indicated that hearing was normal 
based on ability to hear whispered speech.  The examiner 
stated that this form of testing could not be considered 
reliable, and that even severe levels of high frequency 
hearing loss was often not detected by this form of test.  On 
that basis the examiner opined that it was not possible to 
rule out a hearing loss either at enlistment or discharge, 
and that despite this, there was no significant reason to 
suspect pre-service hearing loss.

The examination report noted that bilateral constant tinnitus 
was present and, and noted that since 1980 after the veteran 
was diagnosed with diabetes and pulmonary problems.  The 
audiometric testing conducted at this examination revealed 
pure tone thresholds of 25, 25, 30, 25, and 35 decibels in 
his left ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hz, 
respectively.  Average left ear threshold was 29.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the left ear at 70 dB.  The diagnosis for the left ear was 
borderline normal to mild sensorineural hearing loss from 250 
to 6000 Hz, increasing to moderate at 8000 Hz.  The examiner 
noted that records indicated treatment for ear infections at 
times in the 1980s and 1990s, but that no full hearing 
examination report was located.  With respect to examination 
of both ears, the examiner noted that the veteran reported no 
significant occupational noise exposure after service and he 
worked as a school teacher, but despite the fact that there 
was no record of concern regarding hearing until the 1980s, a 
previous hearing loss could not be ruled out.  Regarding the 
left ear, the examiner opined that the hearing loss was no 
greater than that expected for an average man of the 
veteran's age.  On this basis the examiner opined that it was 
not at least as likely as not (less than 50% likely) due to 
military noise exposure.  

Analysis

To summarize, the service medical records as well as the 
postservice medical evidence show no evidence of ear problems 
until many years after the veteran's separation from active 
duty.  As indicated immediately above, the most recent 
examination opinion regarding the left ear, is that the 
veteran's hearing loss was no greater than that expected for 
an average man of the veteran's age, and to what extent he 
had a hearing problem, it was not at least as likely as not 
(less than 50% likely) due to military noise exposure.  The 
Board places more probative value on the opinion of the VA 
audiologist versus the veteran's statements.  Accordingly it 
is the judgment of the Board that the weight of the evidence 
is against the appellant's claim.  Thus, service connection 
for hearing loss of the left ear is not warranted is not 
warranted.


ORDER

Service connection for a pulmonary disorder, variously 
diagnosed, hypertension, tinea corpus, claimed as a body 
rash, a chronic sore throat, plantar wart of the right foot, 
a kidney disorder, and left ear hearing loss is denied.


REMAND

In April 2003 the RO granted service connection for hearing 
loss of the right ear and assigned a 0 percent rating.  In 
May 2003 the veteran submitted a notice of disagreement 
regarding the 0 percent rating.  Thus, a statement of the 
case is required.  Manlincon v. West, 12 Vet. App. 238 
(1998).  Accordingly, the case is REMANDED for the following:

The RO is requested to furnish the veteran a 
statement of the case regarding the issue of 
entitlement to an increased rating for 
hearing loss involving the right ear.  He 
should be informed of the requirements 
necessary to perfect an appeal. The RO is 
informed that this issue is not before the 
Board for appellate consideration until 
timely appealed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

